EXAMINERS COMMENT
	The Information Disclosure Statement (IDS) filed on 4/15/2022 has been considered and signed.  A copy of the signed IDS is included with this corrected notice of allowability.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to independent claim 1, the prior art of record does not disclose or suggest, inter alia, the steps of: (1) upon receiving a new vital sign of the patient, presenting the new vital sign and updating the historical data on the GUI; (2) generating a first set of vital signs by selecting items of the historical data of a predefined time period; (3) estimating a time in target value by determining an amount of elapsed time the first set of vital signs were within the desired range and dividing the amount of elapsed time by the predefined time period; and (4) presenting the time in target value on the GUI.
In relation to independent claim 16, the prior art of record does not disclose or suggest, inter alia, a graphical user interface (GUI) wherein the GUI further comprises: (1) a current vital sign of the patient based on the information received from the first source; (2) a chart of historical data relating to the vital sign of the patient based on the information received from the first source; (3) a time in target value representing an amount of elapsed time the vital sign was within a predetermined range, wherein the processor is configured to: (i) generate a first set of vital signs by selecting items of the historical data of a predefined time period, and (ii) estimate the time in target value by determining an amount of elapsed time the first set of vital signs were within the desired range and dividing the amount of elapsed time by the predefined time period.
Based on the above comments, claims 1-30 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783